DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprising” from line 6 should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “comprising” should be avoided.

Claim Objections

Claims 1, 4, 11 and 15 are objected to because of the following informalities:
Claim 1, line 9 “a cable” should be - - the cable - -.
Claim 4 should with a period.
Claim 11, line 7 “second aperture” should be - - the second aperture - -.
Claim 15 should with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (US Publication No. 2005/0183245).
Regarding claim 1, Whipple discloses a cable lock adapted to temporarily maintain a static position along a cable (130) strung through an article of footwear or apparel, the cable lock comprising: 
a housing defining an aperture, the aperture extending through a thickness of the housing (see annotated Fig. 2); 
an insert provided at least partially within the aperture and defines an opening to receive the cable (130), the insert comprising a plurality of cable engaging features extending radially inward from a perimeter of the aperture, the plurality of cable engaging features being adapted to deflect away from a neutral, unstressed plane when a cable (130) is drawn through the opening (see annotated Fig. 2 and Fig. 3).  
Whipple discloses the claimed invention except for the housing made from a first material, and the insert made from a second material.  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to have the housing made from a first material, and the insert made from a second material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Whipple discloses the claimed invention except for the first material has a hardness of from about 40D to about 80D, measured on the Shore D hardness scale, and wherein the second material has a hardness of from about 40A to about 80A, measured on the Shore A hardness scale.  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to have the first material has a hardness of from about 40D to about 80D, measured on the Shore D hardness scale, and wherein the second material has a hardness of from about 40A to about 80A, measured on the Shore A hardness scale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Whipple discloses the claimed invention except for each of the plurality of cable engaging features has a radius of curvature that is between about 25% and about 40% of a radius of curvature of the aperture or of a smallest possible circle drawn through a root of each of the plurality of cable engaging features.  It would have been an obvious matter of design choice to have each of the plurality of cable engaging features has a radius of curvature that is between about 25% and about 40% of a radius of curvature of the aperture or of a smallest possible circle drawn through a root of each of the plurality of cable engaging features, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed cable lock was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Whipple discloses the claimed invention except for each of the plurality of cable engaging features extend from a smallest possible circle drawn through a root of each of the plurality of cable engaging features by a distance that is between about 25% and about 40% of the diameter of the circle.  It would have been an obvious matter of design choice to have each of the plurality of cable engaging features extend from a smallest possible circle drawn through a root of each of the plurality of cable engaging features by a distance that is between about 25% and about 40% of the diameter of the circle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Whipple further discloses, comprising a cable having an outer diameter that is greater than a diameter of a circle drawn through each of the plurality of cable engaging features (see annotated Fig. 2 and Fig. 3).  
Regarding claim 7, Whipple discloses, wherein the housing and the insert are integrally connected to each other (see annotated Fig. 2).  
Regarding claim 8, Whipple discloses, wherein the aperture is a first aperture and wherein the housing further defines a second aperture extending through a thickness of the housing (see annotated Fig. 2); and 
wherein the insert extends across both the first aperture and the second aperture, the insert defining a second opening within the second aperture and a second plurality of cable engaging features extending radially inward from a perimeter of the second aperture, the second plurality of cable engaging features being adapted to deflect away from the neutral, unstressed plane when a second cable is drawn through the second opening (see annotated Fig. 2 and Fig. 3).  
Regarding claim 9, Whipple discloses, wherein the housing further defines an opening adapted to receive a pull strap (see hollow segment Fig. 4).  
Regarding claim 11, Whipple discloses a cable lock for securing opposing first and second end portions of a cable (130) threaded through portions of an article of footwear or apparel, the cable lock comprising: 
a housing defining a first aperture and a second aperture, each of the first and second apertures extending entirely through a thickness of the housing (see annotated Fig. 2); 
a compliant insert extend across each of the first aperture and second aperture, the compliant insert defining a first opening extending through the insert and aligned with the first aperture and further defining a second opening extending through the insert and aligned with the second aperture, the first opening adapted to receive the first end portion of the cable (130) and the second opening adapted to receive the second end portion of the cable (130) (see annotated Fig. 2 and Fig. 3); 
wherein the compliant insert forms a first plurality of cable engaging features extending radially inward from the first opening such that each cable engaging feature of the first plurality of cable engaging features is operative to contact and impress into the first end portion of the cable (130) (see annotated Fig. 2 and Fig. 3); and 
wherein the compliant insert further forms a second plurality of cable engaging features extending radially inward into the second opening such that each cable engaging feature of the second plurality of cable engaging features is operative to contact and impress into the second end portion of the cable (130) (see annotated Fig. 2 and Fig. 3).  
Whipple discloses the claimed invention except for the housing made from a first polymeric material, and the compliant insert made from a second polymeric material.  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to have the housing made from a first polymeric material, and the compliant insert made from a second polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Whipple discloses, wherein each cable engaging feature of the first plurality of cable engaging features is adapted to deflect away from a neutral, unstressed plane when the first end portion of the cable (130) is drawn through the first opening (see annotated Fig. 2 and Fig. 3); and 
wherein each cable engaging feature of the second plurality of cable engaging features is adapted to deflect away from a neutral, unstressed plane when the second end portion of the cable (130) is drawn through the second opening (see annotated Fig. 2 and Fig. 3).  
Regarding claim 13, Whipple discloses the claimed invention except for the first material has a hardness of from about 40D to about 80D, measured on the Shore D hardness scale, and wherein the second material has a hardness of from about 40A to about 80A, measured on the Shore A hardness scale.  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to have the first material has a hardness of from about 40D to about 80D, measured on the Shore D hardness scale, and wherein the second material has a hardness of from about 40A to about 80A, measured on the Shore A hardness scale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Whipple discloses the claimed invention except for each cable engaging feature of the first and second plurality of cable engaging features has a radius of curvature that is between about 25% and about 40% of a radius of curvature of a smallest possible circle drawn through a root of each of the respective plurality of cable engaging features. It would have been an obvious matter of design choice to have each cable engaging feature of the first and second plurality of cable engaging features has a radius of curvature that is between about 25% and about 40% of a radius of curvature of a smallest possible circle drawn through a root of each of the respective plurality of cable engaging features, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed cable lock was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, Whipple discloses the claimed invention except for each cable engaging feature of the first and second plurality of cable engaging features extend from a smallest possible circle drawn through a root of each of the respective plurality of cable engaging features by a distance that is between about 25% and about 40% of the diameter of the circle.  It would have been an obvious matter of design choice to have each cable engaging feature of the first and second plurality of cable engaging features extend from a smallest possible circle drawn through a root of each of the respective plurality of cable engaging features by a distance that is between about 25% and about 40% of the diameter of the circle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 16, Whipple further discloses, comprising a cable (130) having the first and second end portions, the cable having an outer diameter that is greater than a diameter of a circle drawn through a tip of each of the plurality of cable engaging features (see annotated Fig. 2 and Fig. 3).  
Regarding claim 18, Whipple discloses, wherein the housing and the insert are integrally connected to each other (see annotated Fig. 2).  
Regarding claim 19, Whipple discloses, wherein the housing further defines an opening adapted to receive a pull strap (see hollow segment Fig. 4).  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (US Publication No. 2005/0183245), in view of Gonzalez (US Patent No. 6,513,210).
Regarding claims 6 and 17, Whipple discloses the claimed invention except for the cable comprises a core layer and an outer layer that surrounds the core layer, and wherein the core layer is less elastic than the outer layer.  However Gonzalez teaches  the cable (10) comprises a core layer (12) and an outer layer (14) that surrounds the core layer (12) , and wherein the core (12) layer is less elastic than the outer layer (14) (see Figs. 2-4 and Col. 2 lines 20-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cable with a braided outer layer in order to have a stronger engagement with the plurality of cable engaging features from Whipple.


    PNG
    media_image1.png
    490
    626
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677